Citation Nr: 0736319	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Robert R. Faucheux, Jr., 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served in the Louisiana National Guard from 
October 1964 until November 1965 and on active duty for 
training (ACDUTRA) from January 1965 to June 1965.   

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim for service 
connection for residuals of a back injury.

In July 2007, the Board remanded the case to the RO for a 
video conference hearing, and the veteran appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO in October 2007.  A copy of the transcript is 
in the record.  The case has been returned to the Board for 
further appellate consideration.  

In June 2003, the RO denied service connection in a rating 
decision as to the issues of a mental condition and residuals 
of head injury, and the veteran filed a timely notice of 
disagreement.  In December 2004, the RO issued a statement of 
the case, and the Board notes that while the veteran did not 
submit a timely VA Form 9 within one year of the June 2003 
decision, or within 60 days of the statement of the case, the 
veteran's representative submitted numerous medical records 
relating to these two issues.  Accordingly the Board refers 
these documents to the RO for action deemed appropriate 
regarding an attempt to reopen claims for service connection 
for a mental condition and residuals of head injury.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.




REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant was not provided with notice 
of the type of evidence necessary to establish an effective 
date or increased rating if service connection is granted on 
appeal.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

The veteran's only service medical records in the claims file 
were his service entry examination of October 1964, and what 
is an undated examination, but presumably his service 
separation examination as it is stamped "separation" of on 
or about November 1965, in which it is indicated on two 
different pages that the veteran had back trouble.  The Board 
notes that the RO attempted to obtain the veteran's service 
medical records from the National Personnel Records Center 
and the Louisiana National Guard, but received negative 
responses in September, October and December 2002.  Where 
service medical records are unavailable through no fault of 
the claimant, VA has a heightened duty to explain the reasons 
and bases for findings and to consider the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007), 
O'Hare v. Derwinski, 3 Vet. App. 365, 367 (1991).

In this case, as to evidence of current residuals of back 
injury, the veteran's Social Security Disability decision of 
July 1993 found the veteran disabled on the basis of cervical 
and lumbosacral spine strain, and thoracic spine sprain.  
Magnetic resonance imaging (MRI) results of the same date 
indicate a broad based spondylitic spur at C2-C3, a left 
spondylitic spur at C3-4 with extension into the left 
neuroforamin causing minimal canal stenosis, mildly 
desiccated L2, L3 and L5 disc spaces, and bulging disc at L1-
2, L3-4.   
 
Evidence of an in-service back condition exists in the 
veteran's service medical records in the form of what is 
apparently service separation records of on or about November 
1965, in which it is noted in two places that the veteran had 
back problems.  Furthermore, the record contains evidence in 
the Social Security Administration records that the veteran 
injured his back at work in 1971 and the Social Security 
Administration decision of July 1993 that the veteran was in 
a motor vehicle accident on March 5, 1991.   Therefore, in 
this case, the Board finds that not only is there 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the issue of service 
connection for residuals of a back injury, but it is 
impossible to sort out what, if any, portion of the veteran's 
back injury is due to service, versus post-service accidents.  
The veteran has not been afforded a VA medical examination, 
including with medical nexus opinion, and there is otherwise 
no competent medical opinion evidence of record on the 
question of nexus of residuals of back injury to his January 
to June, 1965 ACDUTRA.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of back injury.  The examiner 
should be provided the full and accurate 
relevant history of the appellant's 
residuals of back injury; and any 
existing relevant service medical and 
personnel records from January through 
June 1965.

For any diagnosed current residuals of 
back injury, the examiner should offer an 
opinion as to whether the current 
residuals of back injury is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) the claimed in-service 
back injury in the timeframe of January 
to June 1965.  Particular attention 
should be given to the veteran's work-
related back injury of 1971 and motor 
vehicle accident of March 5, 1991 and an 
attempt should be made to attribute what 
portion of residual back injuries, if 
any, were caused by service, and what 
portion were related to the accidents of 
1971 and 1991.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
residuals of back injury.  If service 
connection is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




